DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed June 24, 2020.
Claims 1-22 are pending.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8-13, 15-17, and 19-22 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Ringdahl (U.S. Pub. No. 2014/0129352 A1) in view of Rosen et al. (“Push or Request: An Investigation of HTTP/2 Server Push for Improving Mobile Performance,” International World Wide Web Conference Committee (IW3C2), WWW 2017, April 3–7, 2017, Perth, Australia. ACM 978-1-4503-4913-0/17/04) (hereinafter “Rosen”).

Claims 1 and 12: Ringdahl, as shown, discloses the following limitations:
receiving, from a client network application, a request for a network resource (see at least ¶ [0055]: a user 110 at a computing device 112 may attempt to view content, such as a webpage, on the computing device 112; see also at least ¶ [0053]: for simplicity, the content where the self-monitoring ad tag is placed may be discussed in Ringdahl as a webpage or website, but that is just one example of content. Embodiments described in Ringdahl also operate with other types of content, such as a video, movie, television show, software application, e-book, e-mail, music streaming app, video game, or any other type of content where at least a portion containing the ad space is delivered over and/or has access to the Internet. Thus, none of the disclosures in Ringdahl are limited to only a webpage or website, and the concepts in Ringdahl also apply to other types of content; see also at least ¶¶ [0072] and [0126]-[0138]); 
retrieving the network resource (see at least ¶ [0055]: a user 110 at a computing device 112 may attempt to view content, such as a webpage, on the computing device 112. The webpage may have an SSP's ad tag hard-coded into it. Stages 113, 116, and 118 represent functions that may be performed locally at the computing device 112; see also at least ¶ [0057]: as part of the SSP auction, the SSP may contact an exchange with a bid request. The bid request may identify the source of the content (e.g., a particular webpage), the ad space (e.g., an ad space identifier), and/or the computing device 112 (e.g., a user ID). In response to the bid request, the exchange may then hold its own first auction 115, soliciting bids for the ad space being offered by the SSP, and forwarding the winning bid of the exchange auction to be placed as a bid in the SSP auction; see also at least ¶ [0053]); 
detecting an online advertisement tag in the network resource (see at least ¶ [0055]: a user 110 at a computing device 112 may attempt to view content, such as a webpage, on the computing device 112. The webpage may have an SSP's ad tag hard-coded into it. Stages 113, 116, and 118 represent functions that may be performed locally at the computing device 112; see also at least ¶ [0056]: at stage 113, when the webpage loads, the computing device may execute the SSP’s tag, causing the computing device 112 to contact an SSP auction platform 114. The SSP auction platform 114 may then execute an automated auction to sell ad space on the webpage being loaded by the user 110 computing device 112;  see also at least ¶¶ [0057]-[0058]); 
determining that the server has access to an identity cookie for the requesting client network application (see at least ¶ [0084]: the exchange may place a cookie on the user’s display device 112 and learn attributes of the user based on the cookie. For example, when the exchange 130 provides a winning bid from a DSP 140 or 142, it may provide a cookie to the user's display device 112 or cause a cookie to be provided by the SSP 130; see also at least ¶ [0237]: the exchange 130 may supply a cookie along with the advertisement to track and obtain additional information about the user; see also at least ¶ [0239]: the exchange 130 may receive a bid call (i.e., request to bid or sell the ad space), which may include an ad space identifier that is unique to the ad space being sold, as well as information identifying a user who will potentially view an ad placed at the ad space. In one embodiment, the exchange may determine the user ID based on the user information, such as by referencing a database table that links the user information (e.g., a supply-side user ID, cookie ID, or unique IP address) to a user ID used by the exchange 130; see also at least ¶¶ [0317] and [0327]); 
modifying the network resource including:
causing the detected online advertisement tag from being processed directly by the client network application (see at least ¶ [0058]: if the exchange ultimately wins the SSP auction 114, the SSP and/or exchange then deliver the exchange’s self-monitoring ad tag to the computing device instead of delivering a traditional advertisement; see also at least ¶¶ [0059], [0096], and [0107]), and 
adding a reference to a client-side script that is configured to, when executed by the client network application, inject an online advertisement into the modified network resource (see at least ¶ [0058]: if the exchange ultimately wins the SSP auction 114, the SSP and/or exchange then deliver the exchange’s self-monitoring ad tag to the computing device instead of delivering a traditional advertisement; see also at least ¶ [0059]: the computing device then loads the self-monitoring ad tag at block 116, which may cause the computing device to monitor user activity and wait for an optimal time to resell the ad space; see also at least ¶ [0107]: the self-monitoring ad tag 138 may be included on a webpage being loaded and/or executed on the user's computing device 112 as follows. The webpage may comprise a listing of code written in HTML, ASP, Java, or other known website languages. Among that code may be a server-side section that is executed by a server prior to the page loading. The server side code may be responsible for initially calling the SSP 120 and/or exchange 130 to get an ad to place on the webpage. When the server receives the self-monitoring ad-tag 138, the server-side code block of the webpage may be replaced by client-side code representing the self-monitoring ad tag 138. In this way, when the user's browser application reads the webpage, the code of the self-monitoring ad tag 138 executes on the client side (i.e., on the user's computing device and not the server); see also at least ¶ [0096]: this self-monitoring ad tag 138 is comprised of code that is executed by a processor on the user’s computing device 112 as the webpage loads. In one embodiment, the code is written in JAVASCRIPT™ and imbedded in the self-monitoring ad tag 138 for execution by the user’s computing device 112; see also at least ¶ [0097]); 
transmitting a request for the online advertisement to an advertisement supply source (see at least ¶ [0107]: the self-monitoring ad tag 138 may be included on a webpage being loaded and/or executed on the user's computing device 112 as follows. The webpage may comprise a listing of code written in HTML, ASP, Java, or other known website languages. Among that code may be a server-side section that is executed by a server prior to the page loading. The server side code may be responsible for initially calling the SSP 120 and/or exchange 130 to get an ad to place on the webpage. When the server receives ; 
transmitting the modified network resource to the requesting client network application (see at least ¶ [0055]: a user 110 at a computing device 112 may attempt to view content, such as a webpage, on the computing device 112. The webpage may have an SSP's ad tag hard-coded into it. Stages 113, 116, and 118 represent functions that may be performed locally at the computing device 112; see also at least ¶ [0056]: at stage 113, when the webpage loads, the computing device may execute the SSP's tag, causing the computing device 112 to contact an SSP auction platform 114. The SSP auction platform 114 may then execute an automated auction to sell ad space on the webpage being loaded by the user 110 computing device 112; see also at least ¶ [0058]: if the exchange ultimately wins the SSP auction 114, the SSP and/or exchange then deliver the exchange’s self-monitoring ad tag to the computing device instead of delivering a traditional advertisement; see also at least ¶ [0059]: the computing device then loads the self-monitoring ad tag at block 116, which may cause the computing device to monitor user activity and wait for an optimal time to resell the ad space; see also at least ¶ [0107]: the self-monitoring ad tag 138 may be included on a webpage being loaded and/or executed on the user's computing device 112 as follows. The webpage may comprise a listing of code written in HTML, ASP, Java, or other known website languages. Among that code may be a server-side section that is executed by a server prior to the page loading. The server side code may be responsible for initially calling the SSP 120 and/or exchange 130 to get an ad to place on the webpage. When the server receives the self-monitoring ad-tag 138, the server-side code block of the webpage may be replaced by client-side code representing the self-monitoring ad tag 138. In this way, when the user's browser application reads the webpage, the code of the self-monitoring ad tag 138 executes on the client side (i.e., on the user's computing device and not the server); see also at least ¶ [0096]: this self-monitoring ad tag 138 is comprised of code that is executed by a processor on the user’s computing device 112 as the webpage loads. In one embodiment, the code is ; 
receiving, from the advertisement supply source, a response to the request for the online advertisement (see at least ¶ [0120]: the self-monitoring ad tag 138 contacts the exchange 130, causing the exchange to hold a real-time auction for the viewable ad space. The self-monitoring ad tag 138 may cause the computing device 112 to provide an indicator that the location of the ad tag is viewable (or engaged, which for simplification is incorporated into the "viewable" term for the purposes of this disclosure), causing the exchange 138 to indicate to bidders that the ad space is guaranteed viewable, commanding higher prices from advertising entities. In another embodiment, the self-monitoring ad tag 138 causes the computing device 112 to contact a different auction platform that is a viewable only-platform; see also at least ¶ [0124]: once a purchaser for the ad space has been determined, the exchange may facilitate supplying the purchaser's advertisement 139 to the display device 112 for displaying at the ad space location; see also at least ¶ [0236]: at steps 570 and 580, the advertisement is retrieved and transmitted to the user's computing device 112. For example, at step 570 a winning bidder in the RTB auction may supply a link to the advertisement, which the exchange 130 or an associated server may retrieve and supply, at step 580, to the user’s computing device 112. Similarly, the exchange 130 may be supplied with a link or the advertisement when a purchasing entity in the waterfall platform buys the ad space; see also at least ¶¶ [0121]-[0123]); and 
transmitting the client-side script to the requesting client network application without receiving a separate request for the client-side script from the requesting client network application (see at least ¶ [0058]: if the exchange ultimately wins the SSP auction 114, the SSP and/or exchange then deliver the exchange’s self-monitoring ad tag to the computing device instead of delivering a traditional advertisement; see also at least ¶ [0059]: the computing device then loads the self-monitoring ad tag at block 116, which may cause the computing device to monitor user activity and wait for an optimal time to resell the ad space; see also at least ¶ [0107]: the self-monitoring ad tag 138 may be included on a webpage being loaded and/or executed on the user's computing device 112 as follows. The webpage may .
Ringdahl discloses implementing this method on various computer architectures, including on a server (see at least ¶ [0072]: turning to FIG. 1C, an exemplary system 100 for delivering a self-monitoring add tag to a user computer is presented. In this example, the self-monitoring ad tag 138 may be placed within content, such as a webpage, when an exchange 130 purchases ad space in a real-time bidding (RTB) auction environment. System 100 can include a computing device 112, an SSP 120, an exchange 130, and DSPs 140 and 142. Computing device 112, an SSP 120, an exchange 130, and DSPs 140 and 142 can be configured for one or more of storing, receiving, transmitting, and displaying information, and can each include at least one non-transitory computer readable medium and at least one processor; see also at least ¶¶ [0126]-[0138]).

Ringdahl does not explicitly disclose, but Rosen, as shown, teaches the following limitations:
transmitting a push-promise to the requesting client network application for the client-side script (see at least p. 459, including, inter alia, that “In Server Push, the server uses its knowledge of the website’s content to push objects before the client requests them. In this paper, we explore whether, and to what degree, Server Push leads to performance benefits, focusing on mobile networks where network  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for using server push taught by Rosen with the advertising systems disclosed by Ringdahl, because Rosen teaches at p. 467 that “Overall, we have found that Server Push can offer substantial performance benefits. Server Push shows the best relative improvements when latency or loss rates are high (bandwidth has a smaller impact) and on sites where objects are requested late in the loading process. Mobile networks are particularly suitable for Server Push, although the limited processing power of mobile devices reduces the benefits of Server Push, and Server Push is likely to become substantially more useful as mobile devices become more powerful.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for using server push taught by Rosen with the advertising systems disclosed by Ringdahl, because the claimed invention is merely a combination of old elements (the techniques for using server push taught by Rosen and the advertising systems disclosed by Ringdahl), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 2 and 13: The combination of Ringdahl and Rosen teaches the limitations as shown in the rejection above. Further, Ringdahl, as shown, discloses the following limitations:
receiving a second request for a second network resource originating from a second client network application (see at least ¶ [0111]: the self-monitoring ad tag 138 causes the user's computing device 112 to monitor activities and trigger sale of the ad space at an optimal time. In the aggregate, even many millions of users may be monitored because no external server is required to do so-the monitoring occurs on the local computing devices; see also at least ¶ [0055]: a user 110 at a computing device 112 may attempt to view content, such as a webpage, on the computing device 112; see also at least ¶ [0053]: for simplicity, the content where the self-monitoring ad tag is placed may be discussed in Ringdahl as a webpage or website, but that is just one example of content. Embodiments described in Ringdahl also operate with other types of content, such as a video, movie, television show, software application, e-book, e-mail, music streaming app, video game, or any other type of content where at least a portion containing the ad space is delivered over and/or has access to the Internet. Thus, none of the disclosures in Ringdahl are limited to only a webpage or website, and the concepts in Ringdahl also apply to other types of content; see also at least ¶¶ [0072] and [0126]-[0138]); 
retrieving the second network resource (see at least ¶ [0055]: a user 110 at a computing device 112 may attempt to view content, such as a webpage, on the computing device 112. The webpage may have an SSP's ad tag hard-coded into it. Stages 113, 116, and 118 represent functions that may be performed locally at the computing device 112; see also at least ¶ [0057]: as part of the SSP auction, the SSP may contact an exchange with a bid request. The bid request may identify the source of the content (e.g., a particular webpage), the ad space (e.g., an ad space identifier), and/or the computing device 112 (e.g., a user ID). In response to the bid request, the exchange may then hold its own first auction 115, soliciting bids for the ad space being offered by the SSP, and forwarding the winning bid of the exchange auction to be placed as a bid in the SSP auction; see also at least ¶¶ [0053] and [0111]); 
determining that the server does not have access to an identity cookie for the requesting second client network application (see at least ¶ [0239]: at step 602, the exchange 130 may receive a bid call (i.e., request to bid or sell the ad space), which may include an ad space identifier that is unique to the ad space being sold, as well as information identifying a user who will potentially view an ad placed at the ad ; and 
performing a cookie synchronization to provide the identity cookie for the requesting second client network application (see at least ¶ [0239]: the exchange may determine the user ID based on the user information, such as by referencing a database table that links the user information (e.g., a supply-side user ID, cookie ID, or unique IP address) to a user ID used by the exchange 130. When a request or user identified a supply-side user ID, unique IP address, user information, or other identifier but not a cookie, the server does not have access to the identity cookie. The server identifies the cookie through the lookup; see also at least ¶ [0237]: the exchange 130 may supply a cookie along with the advertisement to track and obtain additional information about the user; see also at least ¶ [0084]: the exchange may place a cookie on the user’s display device 112 and learn attributes of the user based on the cookie. For example, when the exchange 130 provides a winning bid from a DSP 140 or 142, it may provide a cookie to the user’s display device 112 or cause a cookie to be provided by the SSP 130. In these manners the cookies (new and existing) are synchronized by being logically related to on another via the user).

Claims 4 and 15: The combination of Ringdahl and Rosen teaches the limitations as shown in the rejection above. Further, Ringdahl, as shown, discloses the following limitations:
wherein causing the detected online advertisement tag from being processed directly by the client network application includes removing the detected online advertisement tag from the network resource (see at least ¶ [0096]: this self-monitoring ad tag 138 is comprised of code that is executed by a processor on the user’s computing device 112 as the webpage loads. In one embodiment, the code is written in JAVASCRIPT™ and imbedded in the self-monitoring ad tag 138 for execution by the user’s computing device 112; see also at least ¶ [0120]: the self-monitoring ad tag 138 contacts the exchange 130, causing .

Claims 5 and 16: The combination of Ringdahl and Rosen teaches the limitations as shown in the rejection above. Further, Ringdahl, as shown, discloses the following limitations:
wherein the client-side script includes the online advertisement inline (see at least ¶ [0150]: a top portion, such as 30%, of the space 338 occupied by tag 138 may also contain a default advertisement that is visible prior to the tag 338 notifying the exchange 130 to resell the ad space. For example, the top portion could advertise the exchange 130 itself in one embodiment; see also at least ¶¶ [0052]: parent application Ser. No. 14/058,179 also disclosed that a self-monitoring ad tag may include a default advertisement that is visible prior to the tag notifying the exchange to resell the ad space. Expanding now .

Claims 6 and 17: The combination of Ringdahl and Rosen teaches the limitations as shown in the rejection above. Further, Ringdahl, as shown, discloses the following limitations:
wherein the client-side script includes a tag to the online advertisement (see at least ¶ [0096]: this self-monitoring ad tag 138 is comprised of code that is executed by a processor on the user’s computing device 112 as the webpage loads. In one embodiment, the code is written in JAVASCRIPT™ and imbedded in the self-monitoring ad tag 138 for execution by the user’s computing device 112; see also at least ¶ [0120]: the self-monitoring ad tag 138 contacts the exchange 130, causing the exchange to hold a real-time auction for the viewable ad space. The self-monitoring ad tag 138 may cause the computing device 112 to provide an indicator that the location of the ad tag is viewable (or engaged, which for simplification is incorporated into the "viewable" term for the purposes of this disclosure), causing the exchange 138 to indicate to bidders that the ad space is guaranteed viewable, commanding higher prices from advertising entities. In another embodiment, the self-monitoring ad tag 138 causes the computing device 112 to contact a different auction platform that is a viewable only-platform; see also at least ¶ [0124]: once a purchaser for the ad space has been determined, the exchange may facilitate supplying the purchaser's advertisement 139 to the display device 112 for displaying at the ad space location; see also at least ¶ [0236]: at steps 570 and 580, the advertisement is retrieved and transmitted to the user's computing device 112. For example, at step 570 a winning bidder in the RTB auction may supply a link to the advertisement, which the exchange 130 or an associated server may retrieve and supply, at step 580, to the user’s computing device 112. Similarly, the exchange 130 may be supplied with a link or the .

Claims 8 and 19: Ringdahl, as shown, discloses the following limitations:
transmitting a request for a network resource, wherein the request includes one or more cookies (see at least ¶ [0055]: a user 110 at a computing device 112 may attempt to view content, such as a webpage, on the computing device 112; see also at least ¶ [0053]: for simplicity, the content where the self-monitoring ad tag is placed may be discussed in Ringdahl as a webpage or website, but that is just one example of content. Embodiments described in Ringdahl also operate with other types of content, such as a video, movie, television show, software application, e-book, e-mail, music streaming app, video game, or any other type of content where at least a portion containing the ad space is delivered over and/or has access to the Internet. Thus, none of the disclosures in Ringdahl are limited to only a webpage or website, and the concepts in Ringdahl also apply to other types of content; see also at least ¶ [0084]: the exchange may place a cookie on the user’s display device 112 and learn attributes of the user based on the cookie. For example, when the exchange 130 provides a winning bid from a DSP 140 or 142, it may provide a cookie to the user’s display device 112 or cause a cookie to be provided by the SSP 130; see also at least ¶ [0237]: the exchange 130 may supply a cookie along with the advertisement to track and obtain additional information about the user; see also at least ¶ [0239]: the exchange 130 may receive a bid call (i.e., request to bid or sell the ad space), which may include an ad space identifier that is unique to the ad space being sold, as well as information identifying a user who will potentially view an ad placed at the ad space. In one embodiment, the exchange may determine the user ID based on the user information, such as by referencing a database table that links the user information (e.g., a supply-side ; 
receiving, from the server, a modified version of the network resource, wherein the modified version of the network resource includes a reference to the client-side script that is configured to, when executed by the client network application, inject an online advertisement into the modified version of the network resource (see at least ¶ [0055]: a user 110 at a computing device 112 may attempt to view content, such as a webpage, on the computing device 112. The webpage may have an SSP's ad tag hard-coded into it. Stages 113, 116, and 118 represent functions that may be performed locally at the computing device 112; see also at least ¶ [0056]: at stage 113, when the webpage loads, the computing device may execute the SSP's tag, causing the computing device 112 to contact an SSP auction platform 114. The SSP auction platform 114 may then execute an automated auction to sell ad space on the webpage being loaded by the user 110 computing device 112; see also at least ¶ [0058]: if the exchange ultimately wins the SSP auction 114, the SSP and/or exchange then deliver the exchange’s self-monitoring ad tag to the computing device instead of delivering a traditional advertisement; see also at least ¶ [0059]: the computing device then loads the self-monitoring ad tag at block 116, which may cause the computing device to monitor user activity and wait for an optimal time to resell the ad space; see also at least ¶ [0107]: the self-monitoring ad tag 138 may be included on a webpage being loaded and/or executed on the user's computing device 112 as follows. The webpage may comprise a listing of code written in HTML, ASP, Java, or other known website languages. Among that code may be a server-side section that is executed by a server prior to the page loading. The server side code may be responsible for initially calling the SSP 120 and/or exchange 130 to get an ad to place on the webpage. When the server receives the self-monitoring ad-tag 138, the server-side code block of the webpage may be replaced by client-side code representing the self-monitoring ad tag 138. In this way, when the user’s browser application reads the webpage, the code of the self-monitoring ad tag 138 executes on the client side (i.e., on the user's computing device and not the server); see also at least ¶ [0096]: this self-monitoring ad tag 138 is comprised of code that is executed by a processor on the user’s computing device 112 as the ; 
receiving, from the server, the client-side script without the client network application transmitting a separate request for the client-side script (see at least ¶ [0058]: if the exchange ultimately wins the SSP auction 114, the SSP and/or exchange then deliver the exchange’s self-monitoring ad tag to the computing device instead of delivering a traditional advertisement; see also at least ¶ [0059]: the computing device then loads the self-monitoring ad tag at block 116, which may cause the computing device to monitor user activity and wait for an optimal time to resell the ad space; see also at least ¶ [0107]: the self-monitoring ad tag 138 may be included on a webpage being loaded and/or executed on the user's computing device 112 as follows. The webpage may comprise a listing of code written in HTML, ASP, Java, or other known website languages. Among that code may be a server-side section that is executed by a server prior to the page loading. The server side code may be responsible for initially calling the SSP 120 and/or exchange 130 to get an ad to place on the webpage. When the server receives the self-monitoring ad-tag 138, the server-side code block of the webpage may be replaced by client-side code representing the self-monitoring ad tag 138. In this way, when the user's browser application reads the webpage, the code of the self-monitoring ad tag 138 executes on the client side (i.e., on the user's computing device and not the server); see also at least ¶ [0096]: this self-monitoring ad tag 138 is comprised of code that is executed by a processor on the user’s computing device 112 as the webpage loads. In one embodiment, the code is written in JAVASCRIPT™ and imbedded in the self-monitoring ad tag 138 for execution by the user’s computing device 112; see also at least ¶¶ [0097], [0120]-[0124], and [0236]); and 
executing the client-side script including injecting an online advertisement into the modified version of the network resource (see at least ¶ [0096]: this self-monitoring ad tag 138 is comprised of code that is executed by a processor on the user’s computing device 112 as the webpage loads. In one embodiment, the code is written in JAVASCRIPT™ and imbedded in the self-monitoring ad tag 138 for .
Ringdahl discloses implementing this method on various computer architectures, including on a client device or server (see at least ¶ [0072]: turning to FIG. 1C, an exemplary system 100 for delivering a self-monitoring add tag to a user computer is presented. In this example, the self-monitoring ad tag 138 may be placed within content, such as a webpage, when an exchange 130 purchases ad space in a real-time bidding (RTB) auction environment. System 100 can include a computing device 112, an SSP 120, an exchange 130, and DSPs 140 and 142. Computing device 112, an SSP 120, an exchange 130, and DSPs 140 and 142 can be configured for one or more of storing, receiving, transmitting, and displaying 

Ringdahl does not explicitly disclose, but Rosen, as shown, teaches the following limitations:
receiving, from a server in response to the transmitted request, a push promise message for a client-side script (see at least p. 459, including, inter alia, that “In Server Push, the server uses its knowledge of the website’s content to push objects before the client requests them. In this paper, we explore whether, and to what degree, Server Push leads to performance benefits, focusing on mobile networks where network conditions are dynamic and challenging”; see also at least p. 461: “We looked at each of the five websites using Server Push in Google Chrome and manually examined what was pushed. They took a variety of approaches: one site pushed everything except dynamic content (www.neobux.com); other sites pushed just one Javascript file (www.cloudflare.com; www.yoob.com); another pushed its Javascript and CSS files (www.kroger.com) and one pushed a selection of Javascript and image files, but not all (www.namepros.com). We next compared two strategies for pushing content: pushing only CSS and Javascript files, and pushing everything”; see also at least p. 360); 
The rationales to modify/combine the teachings of Ringdahl to include the teachings of Rosen are presented above regarding claims 1 and 12 and incorporated herein.

Claims 9 and 20: The combination of Ringdahl and Rosen teaches the limitations as shown in the rejection above. Further, Ringdahl, as shown, discloses the following limitations:
wherein at least one of the one or more cookies is an identity cookie of the requesting client network application for an ad supply source (see at least ¶ [0084]: the exchange may place a cookie on the user’s display device 112 and learn attributes of the user based on the cookie. For example, when the exchange 130 provides a winning bid from a DSP 140 or 142, it may provide a cookie to the user’s display device 112 or cause a cookie to be provided by the SSP 130; see also at least ¶ [0237]: the exchange 130 may supply a cookie along with the advertisement to track and obtain additional .

Claims 10 and 21: The combination of Ringdahl and Rosen teaches the limitations as shown in the rejection above. Further, Ringdahl, as shown, discloses the following limitations:
wherein the client-side script includes the online advertisement inline (see at least ¶ [0150]: a top portion, such as 30%, of the space 338 occupied by tag 138 may also contain a default advertisement that is visible prior to the tag 338 notifying the exchange 130 to resell the ad space. For example, the top portion could advertise the exchange 130 itself in one embodiment; see also at least ¶¶ [0052]: Parent application Ser. No. 14/058,179 also disclosed that a self-monitoring ad tag may include a default advertisement that is visible prior to the tag notifying the exchange to resell the ad space. Expanding now on this concept, the self-monitoring ad tag may contain at least two distinct graphical pixels in a sequence that are rendered by the user’s computing device once the location of the self-monitoring ad tag is displayed. The code of the self-monitoring ad tag may monitor the rendering process to determine whether the pixels are rendered instead of or in addition to geometrical monitoring in order to determine that the ad space is viewable and should be resold as viewable; see also at least ¶¶ [0096], [0120]-[0124], [0236]-[0237], and [0319]).

Claims 11 and 22: The combination of Ringdahl and Rosen teaches the limitations as shown in the rejection above. Further, Ringdahl, as shown, discloses the following limitations:
wherein the client-side script includes a tag to the online advertisement (see at least ¶ [0096]: this self-monitoring ad tag 138 is comprised of code that is executed by a processor on the user’s computing device 112 as the webpage loads. In one embodiment, the code is written in JAVASCRIPT™ and imbedded in the self-monitoring ad tag 138 for execution by the user’s computing device 112; see also at least ¶ [0120]: the self-monitoring ad tag 138 contacts the exchange 130, causing the exchange to hold a real-time auction for the viewable ad space. The self-monitoring ad tag 138 may cause the computing device 112 to provide an indicator that the location of the ad tag is viewable (or engaged, which for simplification is incorporated into the "viewable" term for the purposes of this disclosure), causing the exchange 138 to indicate to bidders that the ad space is guaranteed viewable, commanding higher prices from advertising entities. In another embodiment, the self-monitoring ad tag 138 causes the computing device 112 to contact a different auction platform that is a viewable only-platform; see also at least ¶ [0124]: once a purchaser for the ad space has been determined, the exchange may facilitate supplying the purchaser's advertisement 139 to the display device 112 for displaying at the ad space location; see also at least ¶ [0236]: at steps 570 and 580, the advertisement is retrieved and transmitted to the user's computing device 112. For example, at step 570 a winning bidder in the RTB auction may supply a link to the advertisement, which the exchange 130 or an associated server may retrieve and supply, at step 580, to the user’s computing device 112. Similarly, the exchange 130 may be supplied with a link or the advertisement when a purchasing entity in the waterfall platform buys the ad space; see also at least ¶ [0237]: when the advertisement is supplied to the user’s computing device 112 at step 580, it may take the place of the self-monitoring ad tag 138 in one embodiment. In another embodiment, the exchange 130 may supply a cookie along with the advertisement to track and obtain additional information about the user; see also at least ¶¶ [0121]-[0123] and [0319]); and 
wherein executing the client-side script further includes: 
transmitting a request for the online advertisement according to the tag (see at least ¶¶ [0096], [0120]-[0124], [0236]-[0239], and [0319] and the analysis above), and 
receiving the online advertisement responsive to the request (see at least ¶¶ [0096], [0120]-[0124], [0236]-[0239], and [0319] and the analysis above).


Claims 3, 7, 14, and 18 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Ringdahl (U.S. Pub. No. 2014/0129352 A1) in view of Rosen et al. (“Push or Request: An Investigation of HTTP/2 Server Push for Improving Mobile Performance,” International World Wide Web Conference Committee (IW3C2), WWW 2017, April 3–7, 2017, Perth, Australia. ACM 978-1-4503-4913-0/17/04) (hereinafter “Rosen”) and further in view of Kandasamy et al. (U.S. Pub. No. 2011/0185016 A1) (hereinafter “Kandasamy”).

Claims 3 and 14: The combination of Ringdahl and Rosen teaches the limitations as shown in the rejection above. 
Ringdahl does not explicitly disclose, Rosen does not explicitly teach, but Kandasamy, as shown, teaches the following limitations:
wherein the received response to the request for the online advertisement includes a redirection to another server (see at least ¶ [0023]: the enhanced tracking system comprises an enhanced tracking server for storing and executing one or more third party tags from a client website after the tags have been removed from the client website. In some embodiments, the stored tags are able to be executed in parallel. As a result, a visitor browser only needs to process the webpage itself instead of having to wait until each of the tracking tags on each of the third party servers is executed on the browser as well. Due to this remote (and sometimes parallel) tracking tag execution (which is performed concurrently as the browser loads the other page content), the time required for a browser to display at the client website is significantly reduced. This remote processing of the third party tags is able to be initiated by an enhanced JavaScript or HTML tag placed on the client website or through a redirect process that modifies the links to the website such that the browser is first directed to the enhanced tracking server before being ; and 
transmitting a request to another server for the online advertisement in accordance with the redirection without transmitting the redirection to the requesting client network application (see at least ¶ [0087]: the enhanced tracking server 160 modifies the links to reference the enhanced tracking server 160 so that any subsequent activation of those links ensures that the user is redirected to the content references by the link through the enhanced tracking server 160; see also at least ¶¶ [0023], [0031], [0036], [0039], [0043]-[0044], and [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for enhancing website tracking systems taught by Kandasamy with the advertising systems disclosed by Ringdahl (as modified by Rosen), because Kandasamy teaches at ¶ [0023] that by using its techniques, “the stored tags are able to be executed in parallel. As a result, a visitor browser only needs to process the webpage itself instead of having to wait until each of the tracking tags on each of the third party servers is executed on the browser as well. Due to this remote (and sometimes parallel) tracking tag execution (which is performed concurrently as the browser loads the other page content), the time required for a browser to display at the client website is significantly reduced” and at ¶ [0031] that “the enhanced server 160 is able to provide the advantage of 
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for enhancing website tracking systems taught by Kandasamy with the advertising systems disclosed by Ringdahl (as modified by Rosen), because the claimed invention is merely a combination of old elements (the techniques for using server push taught by Rosen, the techniques for enhancing website tracking systems taught by Kandasamy, and the advertising systems disclosed by Ringdahl), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 7 and 18: The combination of Ringdahl and Rosen teaches the limitations as shown in the rejection above. 
Ringdahl does not explicitly disclose, Rosen does not explicitly teach, but Kandasamy, as shown, teaches the following limitations:
wherein the request for the network resource includes a user-agent string of the client network application (see at least ¶ [0036]: one of the key elements of the enhanced tracking system is the ability to execute third party tags on a separate server such as the enhanced tracking server 160 rather than the visitor’s browser 170. To do this requires the encapsulation of the visitor’s browser environment 170 to allow it to be mimicked on the enhanced tracking server 160. This includes acquiring the user-agent of the browser, the IP address of the browser, various environmental fingerprints (such as the version of Flash installed), incoming URL to the page, the URL of the page itself, the Referrer, for example. In some embodiments, encapsulating the browser 170 includes a captive use of a JavaScript/HTML engine (e.g. the core components of the visitor browser 170) on the enhanced tracking server 160 that allows the enhanced tracking server 160 to mimic the visitor’s browser 170. Alternatively, the engine is able to be other browser executable environments as are well known in the art. In order to execute the 3rd party ; and 
wherein transmitting the request for the online advertisement to the advertisement supply source includes: information of the user-agent string of the client network application, and the identity cookie for the requesting client network application (see at least ¶ [0037]: the enhanced tracking server 160 is configured to maintain the context of the visitor’s browsing session across HTTP requests. For example, the enhanced tracking server 160 is configured to use cookies or other types of persistent data to establish a unique ID that corresponds to the browser of each visitor and to mimic the environment of the visitor's browser. When the enhanced tracking server 160 makes HTTP requests for content from the client website 110 and/or the third party servers 130 and 150, the enhanced tracking server 160 provides the environmental information associated with the visitor’s browser environment to the client website and/or the third party servers rather than providing the environmental information for the environment of the .
The rationales to modify/combine the teachings of Ringdahl to include the teachings of Rosen and Kandasamy are presented above regarding claims 1, 3, 12, and 14 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to ad tags and ad tracking.
Catalahana et al. (U.S. Pub. No. 2012/0116895) (customizable marketing campaign frameworks);
Fablet et al. (U.S. Pub. No. 2015/0032804 A1) (exchanging information items with a plurality of client entities);
Landsman et al. (U.S. Pub. No. 2003/0005000 A1) (transparently inserting third-party advertising and media).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622